United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 22, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-41170
                        Conference Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MICHAEL SHANE CLACK,

                                    Defendant-Appellant.

                       --------------------

           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 2:04-CR-181-1

                       --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Michael Shane Clack moves this

court for leave to withdraw pursuant to Anders v. California,

386 U.S. 738 (1967), and has filed a brief in support of his

motion.   Clack has not filed a response.

     Our independent review of the brief and the record discloses

no nonfrivolous issue in this direct appeal.   Accordingly, the

motion to withdraw is GRANTED, and counsel is excused from


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 04-41170
                               -2-

further responsibilities herein.   The appeal is DISMISSED.   See

5TH CIR. R. 42.2.